COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS



                                               §
 VNA, INC. d/b/a VNA HOME
 HEALTHCARE OF EL PASO,                                        No. 08-12-00083-CV
                                               §
                  Appellant,                                      Appeal from the
                                               §
 v.                                                        327th Judicial District Court
                                               §
 MARIA FIGUEROA,                                             of El Paso County, Texas
                                               §
                  Appellee.                                      (TC#2011-2052)
                                               §

                                       JUDGMENT

       The Court has considered this cause on the record, and concludes the appeal should be

dismissed, in accordance with the opinion of this Court. We therefore dismiss the appeal for

want of jurisdiction. Costs of this appeal are assessed against Appellant. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 25TH DAY OF APRIL, 2013.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.